Citation Nr: 9928923	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-15 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claims of entitlement to service 
connection for a low back disorder and residuals of an injury 
to the left side of the body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The appellant served in the Arkansas National Guard from 
September 1956 to September 1962.  He had active duty 
September 24 to November 7, 1957.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in No. Little Rock, 
Arkansas (hereinafter RO).  The RO has characterized the 
issue as whether new and material evidence has been submitted 
to reopen the appellant's claims of entitlement to service 
connection for residuals of an injury to the left side of the 
body.  Based on the statements from the appellant, the Board 
is of the opinion that the issue is more appropriately stated 
as on the title page of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for an 
injury to the left side of the body was denied by an 
unappealed rating decision dated in May 1991.  

2.  The claim of entitlement to a low back disorder was 
denied by a Board decision dated in March 1997.  

3.  Additional evidence received subsequent to these 
decisions includes VA medical records and lay statements.

4.  The additional evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSION OF LAW

Evidence submitted to reopen the claims of entitlement to 
service connection for a back disorder and an residuals of an 
injury to the left side of the body is new and material, and 
therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be 
granted for a disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

In this case, the appellant's claim of entitlement to service 
connection for an injury to the left side of the body was 
denied by an unappealed rating decision dated in May 1991.  
His claim of entitlement to a low back disorder was denied by 
a Board decision dated in March 1997. 

Recent court decisions have impacted the manner in which VA 
is to review claims involving submission of "new and material 
evidence."  Specifically, in the case of Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (hereinafter Federal Circuit) 
held that in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), the United States Court of Appeals for Veterans 
Claims (hereinafter Court) impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. § 
5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

Thus, the legal standard that remains valid is the standard 
established in 38 C.F.R. § 3.156 which states:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156.  On this point, the Court has recently 
stated that a review of the claim under the more flexible 
Hodge standard accords the appellant a less stringent "new 
and material" evidence threshold to overcome.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  

As noted above, the appellant's claim of entitlement to 
service connection for an injury to the left side of the body 
was denied by an unappealed rating decision dated in May 
1991.  At that time the RO determined that the service 
medical records contained no evidence of an injury to the 
left side.  The appellant was notified of that decision and 
of his appellate rights.  He did not appeal that 
determination.  Therefore, that decision is final.  
38 U.S.C.A. § 7105 (West 1991).  His claim of entitlement to 
a low back disorder was denied by a Board decision dated in 
March 1994.  Accordingly, that decision is final.  38 C.F.R. 
§ 7104 (West 1991).  

The evidence considered when the RO denied the appellant's 
claim of entitlement to service connection for an injury to 
the left side of the body in May 1991 included the 
appellant's service medical records and personnel records.  

As a preliminary matter, the Board notes that apparently the 
complete service medical records are available as they were 
possibly destroyed by a fire at the National Personnel 
Records Center (NPRC) in 1973.  The Board is aware that in 
such situations, it has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

The appellant contends that he injured the left side of his 
body and back in 1956.  The available service medical records 
show no pertinent complaints or findings.  The appellant's 
reenlistment examination conducted in September 1959 showed 
no abnormalities of the musculoskeletal system. 

The evidence considered when the Board denied the appellant's 
claim of entitlement to service connection for a back injury 
in March 1997 included the appellant's service medical 
records and personnel records, lay statements, and VA medical 
records covering the period from 1992 to 1995. 

VA medical records show that the appellant was treated for 
low back complaints.  In September 1992 the impression was 
radicular pain with herniated nucleus pulposus, L5.  A VA 
examiner stated in March 1993, "[i]t is difficult for me to 
put the two problems together, that of the injury to the back 
30 years ago which apparently was a direct blow injury and 
the development now of a ruptured disc, but I suppose it is 
possible."  Also of record were the lay statements from 
National Guardsmen who served with the appellant. The 
affiants merely stated that they were at the same base at the 
time of the appellant's "accident."

The evidence presented or secured since the denial of the 
claim in of entitlement to service connection for an injury 
to the left side of the body was denied by an unappealed 
rating decision dated in May 1991, includes that evidence 
considered by the Board in March 1997. 

Evidence submitted or secured subsequent to the Board 
decision in 1997, which denied service connection for a low 
back disorder, includes lay statements and VA medical 
records.  During a VA examination conducted in January 1998 
the examiner stated that the appellant's main disability was 
his low back disorder and the associated radiculopathy 
symptoms. 

Also submitted in conjunction with the appellant's claim to 
reopen were lay affidavits received in December 1997, from 
fellow National Guardsmen.  These statements are to the 
effect that, while at Camp Robinson in 1956, the appellant 
posting the guards fell on his left hip and leg.  These 
individuals indicate that they heard the appellant "holler" 
and went to his aid.  Both affiants stated they helped the 
appellant to the first aid station where he was given an 
injection.  

These statements differ from the two October 1992 statements, 
in that the December 1997 statements describe the injury and 
the treatment which the appellant received.  These statements 
are presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In view of the Hodge case, the Board finds these statements 
bear directly or substantially on the specific matter, and 
are is so significant that they must be considered to fairly 
decide the merits of the claim.  Accordingly, the appellant's 
claims of entitlement to service connection for a back 
disorder and an injury to the left side of the body are 
reopened. 


ORDER

New and material has been submitted to reopen the appellant's 
claims of entitlement to service connection for a back 
disorder and residuals of an injury to the left side of the 
body.



REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
appellant's claim for service connection for a low back 
disorder, and that the claim has accordingly been reopened.  
In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  

If new and material evidence has been submitted, then the 
Secretary must determine whether, the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991).  If the claim is 
well grounded, the merits of the claim will be evaluated 
after the duty to assist under 38 U.S.C.A. § 5107 (West 1991) 
has been fulfilled  See Bernard v. Brown, 4. Vet. App. 384 
(1994).

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a claim is not well grounded, VA does not have a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  However, the VA may obtain records in 
constructive possession such as VA treatment records.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should inform the appellant of 
the type of the evidence needed to 
establish a well-grounded claim for 
service connection for a low back 
disorder and the residuals of an injury 
to the left side of the body.  Such 
evidence would include current medical 
evidence of a back disorder and residuals 
of an injury to the left side of the body 
and a medical opinion relating these 
disabilities to service.  He should be 
given an appropriate amount of time to 
respond.  

2.  The RO should request copies of any 
additional treatment records from the VA 
facility in Memphis, Tennessee covering 
the period from May 1998 to the present.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 
Elkins v. West, 12 Vet. App. 209 (1999).  

4.  If the benefit sought is not granted, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case, and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







